904 N.E.2d 659 (2009)
In the Matter of Michael H. HAGEDORN, Respondent.
No. 62S00-0801-DI-43.
Supreme Court of Indiana.
April 9, 2009.
PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme *660 Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Count 1. On November 1, 2006, Respondent was convicted on a guilty plea of Class A Misdemeanor battery, resulting from a dispute between him and his then-spouse.
Count 2. In a dissolution case in which he represented the wife, Respondent sent out subpoenas duces tecum in 2006 to the husband's employer, treating physicians, and therapist for their records regarding the husband. In violation of Trial Rule 34(C), Respondent did not notify opposing counsel of the subpoenas, thus depriving opposing counsel of the opportunity to object to Respondent's obtaining the records.
Facts in mitigation: (1) Respondent was cooperative with the Commission. (2) With respect to Count 1, the event giving rise to the conviction took place in August 2005. Respondent's ex-spouse left Indiana that same month and he has had no contact with her since. The victim made conflicting statements. Respondent was placed on probation, complied with its terms, and was discharged from probation nearly two years ago. (3) With respect to Count 2, Respondent provided the documents to opposing counsel prior to the hearing, and they were admitted into evidence over objection.
Violations: The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:
4.4(a): Using methods of obtaining evidence that violate the legal right of a third person.
8.4(b): Committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submissions of the parties, now APPROVES and ORDERS the agreed discipline. For Respondent's professional misconduct, the Court imposes a public reprimand.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, any hearing officer appointed in this case is discharged.
All Justices concur.